Citation Nr: 1329478	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-41 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II, and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 30 percent 
prior to September 28, 2011 and greater than 70 percent from 
September 28, 2011 through May 22, 2013, for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to 
November 1971.  He is in receipt of the Combat Action Ribbon 
and he served in Vietnam from September 1968 to December 
1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  As discussed in the March 2013 Board decision, the 
Board took the issue of entitlement to service connection 
for hypertension pursuant to the Court's holding in Percy v. 
Shinseki, 23 Vet. App. 37 (2009). 
 
The above referenced December 2007 rating decision granted 
entitlement to service connection for PTSD and assigned a 30 
percent rating, effective from September 27, 2006, the date 
of the claim for service connection.  In a January 2012 
rating decision, however, the RO increased the rating of the 
Veteran's PTSD to 70 percent, effective September 28, 2011.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased rating was not a complete grant 
of the maximum benefits available.  See AB v. Brown, 6 Vet. 
App. 35 (1993). 
 
The Board remanded the issues for additional development in 
March 2013.  The matter again is before the Board.

The Board also notes that after the March 2013 remand, in a 
May 2013 rating decision the Appeals Management Center (AMC) 
granted a 100 percent rating for the Veteran's PTSD, 
effective from May 23, 2013.  This decision was a complete 
grant of benefits with respect to this issue from May 23, 
2013.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As such, the issue on the title page and in the 
analysis below has been recharacterized to reflect the 
foregoing. 
 
The Board has not only reviewed the Veteran's physical 
claims file, but also his Virtual VA electronic claims file 
to ensure a total review of the evidence.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to March 23, 2013, the Veteran's PTSD was manifested 
by symptoms such as difficulty sleeping, intrusive thoughts, 
decreased energy, constricted affect, depression, 
irritability, concentration problems, flashbacks, 
nightmares, hypervigilance, avoidance of crowds, survivor 
guilt, and suicidal ideation, all resulting in deficiencies 
in most areas, but less than total social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met for the entire appeal period 
from September 27, 2006 through May 22, 2013.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's increased rating claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the Veteran is expected to provide; and (4) request 
that the Veteran provide any evidence in his possession that 
pertains to the claim.  The requirement of requesting that 
the Veteran provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

VCAA letters dated in May 2007 and August 2011 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) 
(2012); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The letters also 
explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in 
this case, the Board finds that any prejudice due to such 
error has been overcome in this case by the following: (1) 
based on the communications sent to the Veteran over the 
course of this appeal, the Veteran clearly has actual 
knowledge of the evidence the Veteran is required to submit 
in this case; and (2) based on the Veteran's contentions as 
well as the communications provided to the Veteran by VA, it 
is reasonable to expect that the Veteran understands what 
was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

In this case, the Veteran is represented by an experienced 
Veterans Service Organization and has submitted argument in 
support of his claim.  These arguments have referenced the 
applicable law and regulations necessary for a grant of an 
increased rating.  Thus, the Board finds that the Veteran 
has actual knowledge as to the information and evidence 
necessary for him to prevail on his claim and is not 
prejudiced by a decision in this case.  As such, a remand 
for additional notice would serve no useful purpose and 
would in no way benefit the Veteran.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  In addition, records from 
the Social Security Administration (SSA) have been 
associated with the claims file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  In that regard, the Board notes that the Veteran 
claimed treatment with certain private providers that are 
not of record; however, the Veteran has conceded that 
records of the claimed treatment are unavailable.  The 
Veteran has at no time otherwise referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

With respect to a claim for increased rating, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examinations in 
June 2007 and May 2013.  The examination reports are 
thorough and supported by the other evidence of record.  The 
examination reports discussed the clinical findings and the 
Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  The 
examination reports also discussed the impact of the 
disability on the Veteran's daily living.  Based on the 
examination, the absence of evidence of worsening 
symptomatology since the examination, and the fact there is 
no rule as to how current an examination must be, the Board 
concludes the examination reports in this case are adequate 
upon which to base a decision.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).

Based on the association of VA treatment records, the 
association of SSA records, the May 2013 VA psychiatric 
examination, and the subsequent readjudication of the PTSD 
claim, the Board finds that there has been substantial 
compliance with its March 2013 remand directives with 
respect to the increased rating claim.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (a remand by the Board confers 
upon the claimant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon 
the VA a concomitant duty to ensure compliance with the 
terms of the remand); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2012).  When evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based upon all the evidence of 
record that bears on occupational and social impairment, 
rather than solely upon the examiner's assessment of the 
level of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2012).  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2012).  

Where the issues involve the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case respect to 
the Veteran's claims for increased initial ratings, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

As discussed above, currently the Veteran's disability 
rating for his service-connected PTSD is 30 percent from 
September 27, 2006 to September 27, 2011; 70 percent from 
September 28, 2011 through May 22, 2013; and 100 percent 
thereafter.  The Veteran claims the ratings do not 
accurately depict the severity of his condition for these 
periods.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . 
. . . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships . . . . . 
. . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . 
. . . . 70

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or name 
. . . . . . . . . . . . . . . . . . . . 
. . . . . 100

38 C.F.R. § 4.130, DC 9411 (2012). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, 
as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no 
friends, unable to keep a job).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A GAF score of 
21 to 30 indicates that behavior is considerably influenced 
by delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, 
acting grossly inappropriately, suicidal preoccupation), or 
an inability to function in almost all areas (e.g., stays in 
bed all day; no job, home, or friends). 
 
In September 2002, the Veteran reported years of 
intermittent depression, which included suicidal ideation.  
He also discussed having a short temper and decreased 
concentration.  In September 2006, the Veteran sought 
treatment for intrusive thoughts, nightmares, avoidance 
behavior, depression, irritability, poor concentration, 
decreased energy, other sleep problems, and recurrent dreams 
about his combat service.  The Veteran also reported passive 
suicidal ideation, without plans or intent.  The diagnosis 
was major depressive disorder and rule out PTSD verses 
anxiety disorder not otherwise specified.  A lethality 
assessment the next day found that the Veteran had a history 
of suicidal ideation without attempt, but no current 
suicidal ideations and he was not currently a threat for 
violence.  In October 2006, the Veteran reported marital 
problems and exhibited a restricted or anxious affect.  
There was no evidence of hallucinations or delusions, memory 
was intact, and insight, judgment, and impulse control were 
adequate.  The Veteran reported near nightly sleep problems.  
In January 2007, the Veteran denied suicidal, violent, or 
homicidal ideation, impulses, or plan.  The treatment 
provider assigned a GAF score of 55.  In February 2007, the 
Veteran's GAF score was 50 and he carried a diagnosis of 
PTSD.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported flashbacks, nightmares, poor sleep, 
hypervigilance, avoidance of crowds, survivor guilt, passive 
suicidal ideation, and irritability.  On examination, the 
Veteran was fully oriented with an intact memory.  
Concentration, however, was extremely poor.  There was 
psychomotor slowing of speech and poor judgment.  The 
Veteran denied homicidal ideation, delusions, or 
hallucinations.  The assessment was PTSD and the examiner 
assigned a GAF score of 30.  The examiner noted that the 
Veteran's symptoms were partly controlled by the structure 
of his work, but that he currently was in danger of being 
fired.  Unstructured time had significantly increased the 
Veteran's symptoms.  The examiner concluded that the 
Veteran's PTSD had rendered him "permanently disabled."

In July 2007, the Veteran reported that he thought he was 
going to have to get divorced, although he admitted he had 
asked for a divorce many times in the past without taking 
any further action.  The Veteran also discussed difficulty 
socializing and continued financial stress.  In August 2007, 
the Veteran denied thinking about suicide, but did have 
thoughts wishing he was dead.  In February 2008, the 
Veteran's depression and PTSD were stable.  During treatment 
in June 2008, the Veteran was alert and fully oriented.  He 
was relaxed and smiling without suicidal or homicidal 
ideation.  However, he was easily distracted and forgetful.

In June 2009, the Veteran discussed increased irritability 
and sleep problems.  He wanted to quit working due to job 
stress that he felt was adding to the severity of his PTSD 
symptoms.  In September 2009, the Veteran denied current 
suicidal ideation, but worried that he would become suicidal 
if he felt the sadness that he had been blocking.  Another 
June 2009 treatment note indicated increasing stress at work 
due to job duties, specifically heavy loads, off road 
driving, and anger at motorists cutting him off.  

A November 2009 letter from the Veteran's treating VA 
physician indicated that the Veteran's PTSD diagnosis 
included a GAF score of less than 50, which resulted in a 
severe impact on occupational and social functioning.

In May 2010, the Veteran reported worsening PTSD symptoms, 
including avoidance behavior, sleep problems, and 
nightmares.  The Veteran was afforded a general VA 
examination in August 2011, which noted psychiatric findings 
to be within normal limits.  In September 2011, the Veteran 
underwent evaluation for a suicide safety plan.  In October 
2011, the Veteran reported increased rage with other 
motorists while performing his duties as a truck driver.  He 
also discussed increased suicidal ideation, which included a 
specific plan.  He claimed that he had not committed suicide 
because he was worried about who would care for his wife and 
the mess he would make in cutting open his throat.  

A November 2011 letter from a VA treatment provider noted 
that the Veteran's PTSD had worsened and that he could no 
longer safely work.  His current GAF score was 45.  The 
Veteran reported nightmares, avoidance behavior, and 
flashbacks.  He denied friends outside of his family.  He 
also described outbursts of anger, sleep problems, 
hypervigilance, difficulty with crowds, suicidal ideation, 
and concentration problems.  A November 2011 letter from his 
treating VA physician also noted that the Veteran's current 
GAF score was 45, which reflected a severe impact on social 
and occupational functioning.  The physician again concluded 
that the Veteran was unable to pursue gainful employment and 
that his condition was comparable to permanent and total 
disability.

In an April 2012 document to SSA, the Veteran stated that he 
had stopped working on October 26, 2011, with work changes 
from October 3, 2011.  A May 2012 SSA psychiatric evaluation 
indicated moderate restrictions or difficulties in 
activities of daily living and maintaining social 
functioning, with mild restrictions on maintaining 
concentration, persistence, or pace.  There were no noted 
understanding or memory limitations.  The ability to 
maintain concentration and attention for extended periods 
was moderately limited, as was the ability to work in 
coordination with or in proximity to others without being 
distracted by them.  The ability to complete a normal 
workday and work week without interruptions from 
psychologically based symptoms and to perform at a 
consistent pace without an unreasonable number and length of 
rest periods was markedly limited.  The Veteran also had 
moderate social interaction limitations and moderately to 
markedly limited adaptation limitations.  

In a May 2012 document, the Veteran's wife reported severe 
mood swings and concentration and memory problems.  The 
Veteran spoke with his adult children twice per week and his 
wife on a daily basis, but did not go to any locations or 
activities on a regular basis.  The Veteran's wife reported 
that they did not engage in social activities due to 
physical problems for them both and the Veteran's desire not 
to be around people.

In March 2013, the Veteran's GAF score was 50 to 55.  In 
April 2013, the Veteran denied active suicidal ideation, but 
did have wishes for death.

The Veteran was afforded another VA examination on May 23, 
2013.  The examiner noted a diagnosis of PTSD and that the 
Veteran had occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking and/or mood.  The Veteran 
reported nightmares, irritability leading to violence, 
hypervigilance, avoiding crowds, passive suicidal ideation, 
depression, anxiety, flashbacks, mild memory loss, flattened 
affect, disturbances in motivation or mood, difficulty in 
establishing and maintaining effective work and social 
relationships, impaired impulse control, neglect of personal 
appearance, persistent danger of hurting self or others, 
sense of foreshortened future, and low motivation, but 
denied homicidal ideation.  The examiner assigned a GAF 
score of 51 to 55.  

The Board concludes that the objective medical evidence and 
the Veteran's and his wife's statements regarding his 
symptomatology show disability that more nearly approximates 
that which warrants the assignment of a 70 percent 
disability rating throughout the appeal period prior to May 
23, 2013.  See 38 C.F.R. § 4.7 (2012).  

In reaching that conclusion, the Board notes that throughout 
the appellate time period the Veteran's symptoms included 
suicidal ideation, difficulty in adapting to stressful 
situations, and inability to establish and maintain 
effective relationships.  In addition, multiple treatment 
providers noted that the Veteran's psychiatric symptoms made 
continued employment problematic.  Such statements preceded 
the Veteran's ceasing work in October 2011 and began at the 
time of the first VA examination in June 2007.  In addition, 
the Veteran's GAF scores have ranged from 55 and lower, 
which would note moderate to severe symptomatology.  In 
light of the foregoing, the Board finds that these symptoms, 
which have persisted throughout the entire appeal period, 
are on par with those contemplated by a 70 percent rating. 

As explained in more detail above, the symptoms throughout 
the Veteran's treatment and the appellate time period prior 
to May 23, 2013 are essentially consistent.  While the Board 
recognizes that there is some evidence of worsening 
symptomatology at times during the appellate time period, 
for example in November 2011, as will be discussed below the 
Veteran's symptomatology did not more nearly approximate the 
criteria for a 100 percent rating either prior or subsequent 
to November 2011 - at least until May 23, 2013.  For this 
reason, staged ratings are not applicable.  See Fenderson, 
12 Vet. App. at 119.  Therefore, as explained above, the 
medical evidence supports the Board's conclusion that a 70 
percent rating is warranted for the entire appeal period, 
from September 27, 2006 through May 22, 2013.

A rating greater than 70 percent prior to May 23, 2013, is 
not appropriate for any period of time prior to that date 
because the Veteran did not have both total social and 
occupational impairment during that time period.  Although 
the Veteran clearly had a serious disability, he exhibited 
few of the symptoms noted as applicable for a 100 percent 
rating.  He did not have grossly inappropriate behavior; 
persistent delusions or hallucinations; gross impairment of 
thought processes or communication; intermittent inability 
to perform activities of daily living; disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  While the Veteran has 
intermittently expressed suicidal ideation, the majority of 
treatment providers concluded that the Veteran was not a 
danger to himself or others and there is little evidence of 
suicidal intent prior to May 23, 2013.  While the Board 
recognizes that the Veteran may have had one or more 
intermittent actual plans for suicide contemplated during 
the appellate time period, which would constitute a danger 
to himself as contemplated for a 100 percent disability 
rating, the vast majority of treatment records both prior 
and subsequent to such reports indicate vague thoughts of 
suicide or being dead or at most suicidal ideation without 
plan or intent, which the Board concludes represent symptoms 
that appear to more closely approximate those for a 70 
percent rating, specifically suicidal or homicidal ideation, 
but without rising to the level required for a 100 percent 
rating, specifically a persistent danger of hurting self or 
others.  To the extent that the Veteran has demonstrated 
some impairment of thought processes or communication, 
during the appellate time period he remained able to 
communicate despite these problems.  

The Board recognizes that the June 2007 VA examiner assigned 
a GAF score of 30, which would indicate behavior 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  Such a GAF score might suggest the 
applicability of a 100 percent disability rating; however, 
at that time the Veteran was employed full time, was 
maintaining a married relationship (as, indeed, he has been 
throughout the appellate time period), and indicated only 
passive suicidal ideation.  As discussed above, the Board 
finds the Veteran's suicidal thoughts during the period 
prior to May 23, 2013 to most closely reflect the criterion 
for a 70 percent rating and, the GAF score of 30 
notwithstanding, the Veteran's subjective complaints during 
the June 2007 VA examination most closely approximate those 
contemplated for a 70 percent disability rating under DC 
9411.  Therefore, the Board assigns the June 2007 GAF score 
less probative weight than the subjective complaints and 
objective findings discussed above.

As noted above, the Board acknowledges that a Veteran need 
not demonstrate the presence of all, most, or even some, of 
the symptoms listed as examples in the rating criteria.  See 
Mauerhan, 16 Vet. App. at 442; however, as the Court held in 
Mauerhan, without the examples noted in the rating criteria, 
differentiating a 50 percent evaluation from a 70 percent 
evaluation would be extremely ambiguous.  By extension to 
the present case, without the examples, differentiating the 
70 and 100 percent ratings would be equally ambiguous.  The 
Board is to consider all symptoms of a Veteran's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  
If the evidence demonstrates that a veteran suffers symptoms 
or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the DC, the appropriate equivalent rating should be 
assigned.  Id.  In this case, however, the Board concludes 
that the Veteran's PTSD symptoms do not cause total 
occupational and social impairment as contemplated for a 100 
percent rating. 

With respect to the Veteran's occupational impairment, the 
Board acknowledges that his psychiatric symptoms result in a 
high level of impairment.  The Veteran has been unemployed 
for some of the appellate time period, specifically from 
October 2011.  As noted, however, VA treatment records and 
other documents suggest significant occupational 
difficulties prior to October 2011.  Moreover, several 
medical professionals have indicated prior to May 23, 2013, 
that the Veteran's psychiatric problems either would 
preclude gainful employment or would make such employment 
very difficult.  As such, for the purpose solely of this 
decision the Board will not dispute that the Veteran had 
total occupational impairment prior to May 23, 2013.  

That said, the Board concludes that prior to May 23, 2013, 
the Veteran did not have total social impairment.  While he 
did have significant social isolation, he retained 
relationships with his wife and children.  The Veteran did 
not engage in many activities outside of the home, but this 
was due in part to physical problems of the Veteran and his 
wife, as well as the Veteran's avoidance of others.  The 
Veteran did ask his wife for a divorce during the appellate 
time period, but the record indicates that he had done so on 
multiple occasions, without ever taking any actual action in 
the matter.  Otherwise, the Veteran maintained relationships 
with his family throughout the appellate time period and, 
indeed, expressed concern about who would take care of his 
wife were he not there.  While there certainly were familial 
difficulties at times prior to May 23, 2013, they did not 
constitute total social impairment.

Thus, the Veteran prior to May 23, 2013 did not have both 
total social and occupational impairment sufficient to 
warrant a total schedular rating.  He did have some 
deficiencies in several areas, but the greater weight of 
evidence demonstrates that it is to a degree that is 
contemplated by the 70 percent rating assigned herein.  
Again, in determining that a rating in excess of 70 percent 
is not warranted, the Board has considered the Veteran's 
complaints regardless of whether they are listed in the 
rating criteria, but for the reasons discussed above 
concludes that prior to May 23, 2013, the Veteran's level of 
social and occupational impairment did not warrant a rating 
in excess of the assigned 70 percent rating.  While the 
Veteran may have had some of the criteria for a 100 percent 
rating, see Mauerhan, 16 Vet. App. at 442, the Board 
concludes his overall level of disability did not exceed the 
criteria for a 70 percent rating prior to May 23, 2013.  

In summary, for the reasons and bases set forth above, the 
Board concludes that prior to May 23, 2013, an increased 
rating of 70 percent, but no more, is warranted for any time 
during the appeal period.  See Fenderson, 12 Vet. App. at 
119.

Extraschedular Considerations

The Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an 
extraschedular basis.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected PTSD is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
PTSD with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Specifically, the Veteran reports 
multiple psychiatric symptoms, including anxiety, 
depression, nightmares, avoidance, sleep impairment, 
irritability, anger outbursts, concentration problems, 
hypervigilance, increased startle response, memory problems, 
suicidal ideation, and other symptoms.  The current 70 
percent rating contemplates these and other psychiatric 
symptoms.  Thus, the Veteran's current schedular rating 
under DC 9411 is adequate to fully compensate him for his 
disability on appeal.  

In short, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  The Board, 
therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD from 
September 27, 2006 through May 22, 2013 is granted, subject 
to the laws and regulations controlling the award of 
monetary benefits.


REMAND

The Veteran also is seeking entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus and/or PTSD.  Despite 
the extensive development already undertaken, another remand 
is required prior to adjudication of the claim.

In that regard, the Board notes that pursuant to the Board's 
March 2013 remand instructions, the Veteran was afforded a 
VA examination for his hypertension in May 2013.  The 
examiner diagnosed essential hypertension, but concluded 
that the Veteran's service-connected diabetes mellitus and 
PTSD did not cause his hypertension.  As to rationale, the 
examiner concluded that the diabetes was not the cause 
because the Veteran had normal renal function and the PTSD 
was not the cause because there was no medical literature 
supporting such an association.  The Board notes, however, 
that in a February 2013 Informal Hearing Presentation, the 
Veteran's representative cited to a study claimed to support 
an association between PTSD and cardiovascular disease, 
specifically JA Boscarino, Posttraumatic Stress Disorder and 
Physical Illness: Results from Clinical and Epidemiologic 
Studies, 1032 ANNALS OF THE N.Y. ACAD. Of SCI. 141-53 (2004) 
(available online at 
http://onlinelibrary.wiley.com/doi/10.1196/annals.1314.011/f
ull).  The examiner failed to discuss the applicability of 
this study or to otherwise reconcile the assertions of the 
Veteran's representative that such a study supports the 
finding of an association between PTSD and hypertension.  
Moreover, the examiner failed to opine as to whether the 
diabetes or PTSD aggravated the Veteran's hypertension, as 
directed in the March 2013 Board remand.  As such, the Board 
concludes that a remand is required to obtain an addendum 
opinion to the May 2013 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
examiner who conducted the May 2013 
hypertension examination.  If the examiner 
is not available, obtain an opinion from 
another appropriate medical professional.  
If the reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such 
examination should be scheduled.  However, 
the Veteran should not be required to 
report for another examination as a matter 
of course, if it is not found to be 
necessary.  

The claims file must be made available to 
and reviewed by the reviewer/examiner.  
The reviewer/examiner is asked to provide 
an opinion regarding whether it is as 
least as likely as not (50 percent 
probability or more) that any current 
hypertension disability was (a) caused, or 
(b) permanently aggravated beyond its 
natural progression by the Veteran's 
service-connected PTSD and/or diabetes 
mellitus, type II.  In that regard, the 
examiner/reviewer is requested to 
consider, and discuss as necessary, the 
allegations of the Veteran's 
representative that the article referenced 
in the body of this remand suggests a link 
between PTSD and hypertension.  

It would be helpful if the 
examiner/reviewer would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner/reviewer 
must provide a complete rationale for any 
opinion provided.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
Veteran's claim.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with an SSOC, and an 
appropriate period to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


